 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 2:15-CR-00087-GEB

12             Plaintiff,                                 WRIT OF EXECUTION ORDER

13                           v.

14   MARY SUE WEAVER,

15           Defendant and Judgment Debtor.

16

17          Before the Court is the United States’ ex parte Application for Writ of Execution for substantial

18 non-exempt property belonging to or due to Defendant-Judgment Debtor Mary Sue Weaver. After

19 consideration, the Court finds that the application meets the requirements of 18 U.S.C. § 3613 and 28

20 U.S.C. § 3203, and grants the application.

21          This Court ORDERS the United States District Clerk to issue the Writ of Execution and the

22 Clerk’s Notice, and to provide them to the United States. The Clerk must maintain the application, this

23 Order, the Writ and not make them publicly available until the United States certifies that service of

24 process is complete, at which time the Clerk shall lift the ex parte restriction so that all ex parte filings

25 related to this matter is accessible in the same manner as other public documents.

26          IT IS ORDERED that in executing this Writ, the United States Marshals Service (USMS) may

27 use reasonable force, if necessary, in order to take possession of 3384 Vista De Madera, Lincoln,

28 California 95648.

     ORDER FOR ISSUANCE OF WRIT OF EXECUTION               1
30
 1          IT IS ORDERED that the USMS may contract with vendors as needed to store and maintain the

 2 Subject property, and to sell it in a commercially reasonable manner no sooner than 30 days after the

 3 date of levy for personal property or 90 days after the date of levy for real property.

 4          THIS COURT ORDERS the United States Marshals Service to deduct its costs, fees, and

 5 expenses from the sale proceeds of the levied property and deliver the net proceeds to the United States

 6 District Clerk for application to the judgment entered in this case.

 7          IT IS FURTHER ORDERED that the levy and deposit of net sale proceeds shall not exceed

 8 property reasonably equivalent in value to the aggregate amount of the judgment, costs, expenses, and

 9 Interest.

10          SO ORDERED.

11 Dated: November 4, 2019

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     ORDER FOR ISSUANCE OF WRIT OF EXECUTION             2
30
